By the Court,
Leonard, J.:
This was an action upon a promissory note, and James Beilley, Thomas Beilley, and William H. Lockwood, partners, under the firm name of Beilley & Lockwood, were made defendants. Judgment was rendered against Thomas Beilley and Lockwood on the eighteenth of July, 1878, for one thousand six hundred and twenty-five dollars and fifty-seven cents, besides interest and costs. On the twenty-fifth of July, 1878, appellant alone filed a notice of motion for a new trial, and on August 31, 1878, he filed a statement on motion for a new trial. The motion was denied August 31, 1878. Defendant Lockwood alone appeals from the judgment only. There is no statement on appeal, and the statement on motion for a new trial was filed long after the time allowed by law therefor, and long subsequent to the time given for filing a statement on appeal. Bespondent moves to strike out the statement on motion for a new trial, and on the authority of Williams v. Rice et al., 13 Nev. 235, the motion must prevail. There is then nothing left for us to consider but the judgment roll. In that no error appears and none is claimed. The judgment of the court below is affirmed.